Exhibit 10.3
WAIVER AND AMENDMENT


THIS WAIVER AND AMENDMENT, dated as of February __, 2007 (the “Amendment”), to
the promissory note (the “Note”) issued by Pure Vanilla eXchange, Inc., a Nevada
corporation (the “Company”) on [date] to [name] (the “Holder”) Capitalized terms
used and not otherwise defined herein that are defined in the Note shall have
the meanings given such terms in the Note.


RECITALS


Subject to the terms and conditions of this Amendment, the Company has
requested, and the Holder has agreed to waive compliance with certain terms of
the Note and all Events of Default; and


Subject to the terms and conditions of this Amendment, the Company has
requested, and the Holder has agreed, to amend the Note to provide for an
extension of the date interest and principal will be due under the Note.


The Holder has agreed to accept the Warrant in the form attached hereto as
Exhibit B as consideration for the waivers and amendments set forth herein.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.  Waiver. 
 
Holder hereby waives compliance by the Company with its obligation to pay
interest on the outstanding principal balance of the Note or any payment of
principal due on or before the date of this Amendment. Each and every failure of
the Company to comply with such obligations is separately waived as of the date
of such failure and none of such failures thereafter constitute an Event of
Default.
 
2. Amendments. The Holder and the Company hereby agree to amend the Note as
follows:
 
(a) The first sentence of Section 1 is stricken and replaced with the following:
 
Maker shall pay principal and accrued interest on the earlier of (i) two
business days after the date on which the Company has raised and reported, in
the aggregate from February 12, 2007 to the date of such report, $20 million of
“Net Financing” (defined below) and (ii) May 15, 2007. For the purposes of this
Note, “Net Financing” means, the gross proceeds received by the Company from the
sale of any of its securities, less any loans that have been outstanding for a
term of less than six months on the date such financing is closed (regardless of
the maturity at the date of issue) that are repaid from the proceeds of the
Financing.


 
 

--------------------------------------------------------------------------------

 
(b) Section 2 of the Note is amended by adding the following after the words,
“amount of principal being pre-paid”:


The terms of prepayment are also governed by Section 6.15 of a Loan Agreement
between the Company and the Holder dated May 23, 2006, which section is
incorporated herein by reference.


3. Miscellaneous.


THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


Except as expressly waived and/or amended hereby, the Note. shall remain in full
force and effect in accordance with the terms thereof. The waivers and
amendments herein are limited specifically to the matters set forth above and do
not constitute directly or by implication an amendment or waiver of any other
provision of the Note or of any Event of Default or default which may occur or
may have occurred.


This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one Amendment.


 
PURE VANILLA EXCHANGE, INC.
 
HOLDER
           
By:_____________________________
_______________________________
       Steven Yevoli,
[name]
       Chief Executive Officer
 
   



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THIS WARRANT SHALL NOT CONSTITUTE AN OFFER
TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION
IN WHICH SUCH OFFER OR SOLICITATION WOULD BE UNLAWFUL. THE SECURITIES ARE
“RESTRICTED” AND MAY NOT BE RESOLD OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE
ACT PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

Issue Date: Tuesday, February 20, 2007


COMMON STOCK PURCHASE WARRANT


To Purchase Shares of $0.001 Par Value Common Stock (“Common Stock”) of


PURE VANILLA EXCHANGE, INC.


THIS CERTIFIES that, for value received, Name (the “Holder”) is entitled, upon
the terms and subject to the conditions hereinafter set forth, at any time on or
after the Issue Date and on or prior to 8:00 p.m. New York City Time on the
three (3) year anniversary of the Issue Date (the “Termination Date”), but not
thereafter, to subscribe for and purchase from PURE VANILLA EXCHANGE, INC., a
Nevada corporation (the “Company”), 00,000 shares of Common Stock (the
“Warrant Shares”) of the Company at an Exercise Price per share equal to $0.80
per share (as adjusted from time to time pursuant to the terms hereof, the
“Exercise Price”). The Exercise Price and the number of shares for which the
Warrant is exercisable shall be subject to adjustment as provided herein. This
Warrant is being issued in connection with the Waiver and Amendment Agreement
dated February 13, 2007 (the “Waiver”) entered into between the Company and the
Holder. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Waiver.
 

1.            
Title of Warrant. Prior to the expiration hereof and subject to compliance with
applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with (a) the Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws. The term “Holder” shall refer
to the Holder or any subsequent transferee of this Warrant.

 

2.             
Authorization of Shares. The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant and payment of the
Exercise Price as set forth herein, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue or otherwise specified herein).

 
 
 

--------------------------------------------------------------------------------

 

3.             
Exercise of Warrant.

 

(a)           
The Holder may exercise this Warrant, in whole or in part, at any time and from
time to time, by delivering to the offices of the Company or any transfer agent
for the Common Stock this Warrant, together with a Notice of Exercise in the
form annexed hereto specifying the number of Warrant Shares with respect to
which this Warrant is being exercised, together with payment to the Company of
the Exercise Price therefor.

 
In the event that the Warrant is not exercised in full, the number of Warrant
Shares shall be reduced by the number of such Warrant Shares for which this
Warrant is exercised and/or surrendered, and the Company, at its expense, shall
within three (3) Trading Days (as defined below) issue and deliver to the Holder
a new Warrant of like tenor in the name of the Holder or as the Holder (upon
payment by Holder of any applicable transfer taxes) may request, reflecting such
adjusted Warrant Shares.
 
The Company shall use its best efforts to deliver the certificates for shares of
Common Stock purchased hereunder to the Holder hereof within three (3) Trading
Days after the date on which this Warrant shall have been exercised as
aforesaid. The Holder may withdraw its Notice of Exercise at any time if the
Company fails to deliver within 10 calendar days the relevant certificates to
the Holder as provided in this Agreement.
 
(b)
The term “Trading Day” means (x) if the Common Stock is not listed on the New
York or American Stock Exchange but sale prices of the Common Stock are reported
on Nasdaq National Market or another automated quotation system, or the Nasdaq
Bulletin Board, a day on which trading is reported on the principal automated
quotation system or market on which sales of the Common Stock are reported, (y)
if the Common Stock is listed on the New York Stock Exchange or the American
Stock Exchange, a day on which there is trading on such stock exchange, or (z)
if the foregoing provisions are inapplicable, a day on which quotations are
reported by National Quotation Bureau Incorporated or by Pink Sheets, LLC (the
foregoing being referred to herein as the “Principal Market”.

 

4.            
No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share calculated on the basis of the Fair Market Value (as defined
below).

 

5.            
Charges, Taxes and Expenses. Issuance of certificates for shares of Common Stock
upon the exercise of this Warrant shall be made without charge to the Holder
hereof for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
of this Warrant or in such name or names as may be directed by the Holder of
this Warrant; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder of
this Warrant, this Warrant when surrendered for exercise shall be accompanied by
the Assignment Form attached hereto duly executed by the Holder hereof; and
provided further, that the Company shall not be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the issuance of any
Warrant certificates or any certificates for the Warrant Shares other than the
issuance of a Warrant Certificate to the Holder in connection with the Holder’s
surrender of a Warrant Certificate upon the exercise of all or less than all of
the Warrants evidenced thereby.

 
 
 

--------------------------------------------------------------------------------

 

6.            
Closing of Books. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

 

7.            
No Rights as Shareholder until Exercise. Subject to Section 12 of this Warrant
and the provisions of any other written agreement between the Company and the
Holder, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Warrant Shares or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein. However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.

 

8.            
Assignment and Transfer of Warrant. This Warrant may be assigned by the
surrender of this Warrant and the Assignment Form annexed hereto duly executed
at the office of the Company (or such other office or agency of the Company or
its transfer agent as the Company may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (i) in a transaction registered under the
Securities Act of 1933, as amended (the “Act”), or (ii) in a transaction
pursuant to an exemption, if available, from registration under the Act and
whereby, if reasonably requested by the Company, an opinion of counsel
reasonably satisfactory to the Company is obtained by the Holder of this Warrant
to the effect that the transaction is so exempt. If this Warrant is duly
assigned in accordance with the terms hereof, then the Company agrees, upon the
request of the assignee, to amend or supplement promptly any effective
registration statement covering the Warrant Shares so that the direct assignee
of the original holder is added as a selling stockholder thereunder.

 

9.            
Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents warrants and covenants that (a) upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of any Warrant or stock certificate representing the Warrant Shares,
and in case of loss, theft or destruction, of indemnity reasonably satisfactory
to it, and (b) upon surrender and cancellation of such Warrant or stock
certificate, if mutilated, the Company will make and deliver a new Warrant or
stock certificate of like tenor and dated as of such cancellation, in lieu of
this Warrant or stock certificate, without any charge therefor. This Warrant is
exchangeable at any time for an equal aggregate number of Warrants of different
denominations, as requested by the holder surrendering the same, or in such
denominations as may be requested by the Holder following determination of the
Exercise Price. No service charge will be made for such registration or
transfer, exchange or reissuance.

 
 
 

--------------------------------------------------------------------------------

 

10.          
Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a legal holiday.

 

11.          
Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 

12.          
Adjustments of Exercise Price and Number of Warrant Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as set forth in this
Section 12.

 

(a)          
Subdivisions, Combinations, Stock Dividends and other Issuances. If the Company
shall, at any time while this Warrant is outstanding, (A) pay a stock dividend
or otherwise make a distribution or distributions on any equity securities
(including instruments or securities convertible into or exchangeable for such
equity securities) in shares of Common Stock, (B) subdivide outstanding shares
of Common Stock into a larger number of shares, or (C) combine outstanding
Common Stock into a smaller number of shares, then the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding before such event and the denominator of which shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 12(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination. The number
of shares which may be purchased hereunder shall be increased proportionately to
any reduction in Exercise Price pursuant to this paragraph 12(a), so that after
such adjustments the aggregate Exercise Price payable hereunder for the
increased number of shares shall be the same as the aggregate Exercise Price in
effect just prior to such adjustments.

 
 
 

--------------------------------------------------------------------------------

 
 

(b)          
Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed. For purposes of
this Warrant, “Fair Market Value” shall equal the average closing price of the
Common Stock on the Principal Market for the 5 Trading Days preceding the date
of determination or, if the Common Stock is not listed or admitted to trading or
subject to quotation on any Principal Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder. The Exercise Price shall be reduced to equal: (i) the
Exercise Price in effect immediately before the occurrence of any event (ii)
multiplied by a fraction, (A) the numerator of which is the number of Warrant
Shares for which this Warrant is exercisable immediately before the adjustment,
and (B) the denominator of which is the number of Warrant Shares for which this
Warrant is exercisable immediately after the adjustment.

 

(c)          
Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

(d)          
Reclassification, etc. If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

 
 
 

--------------------------------------------------------------------------------

 

(e)           
(i)The terms of any reorganization, consolidation, merger, sale, transfer or
share exchange shall include such terms so as to continue to give to the holder
hereof the right to receive the securities or property set forth in this Section
12 upon any exercise following any such reclassification, consolidation, merger,
sale, transfer or share exchange.

 
(ii) In the event of any adjustment in the number of Warrant Shares issuable
hereunder upon exercise, the Exercise Price shall be inversely proportionately
increased or decreased as the case may be, such that aggregate purchase price
for Warrant Shares upon full exercise of this Warrant shall remain the same.
Similarly, in the event of any adjustment in the Exercise Price, the number of
Warrant Shares issuable hereunder upon exercise shall be inversely
proportionately increased or decreased as the case may be, such that aggregate
purchase price for Warrant Shares upon full exercise of this Warrant shall
remain the same.
 

13.          
Voluntary Adjustment by the Company. The Company may at its option, at any time
during the term of this Warrant, reduce but not increase the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.

 
 
14.          
Notice of Adjustment; Notice of Events. (i) Whenever the number of Warrant
Shares or number or kind of securities or other property purchasable upon the
exercise of this Warrant or the Exercise Price is adjusted, the Company shall
promptly mail to the Holder of this Warrant a notice setting forth the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares after such
adjustment and setting forth the computation of such adjustment and a brief
statement of the facts requiring such adjustment. (ii) If: (A) the Company shall
declare a dividend (or any other distribution) on its Common Stock; or (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
its Common Stock; or (C) the Company shall authorize the granting to all holders
of the Common Stock rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights; or (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock of the Company, any consolidation or merger
to which the Company is a party, any sale or transfer of all or substantially
all of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; or (E) the
Company shall authorize the voluntary dissolution, liquidation or winding up of
the affairs of the Company, then the Company shall cause to be mailed to each
Warrant holder at their last addresses as they shall appear upon the Warrant
register of the Company, at least 30 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up.

 
 
 

--------------------------------------------------------------------------------

 
 
15.
Authorized Shares. The Company covenants that during the period the Warrant is
outstanding and exercisable, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any and all purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant.
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law, regulation, or rule of any applicable market or exchange.

 
16.
Compliance with Securities Laws. (a) The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws. Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend:

 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED,
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.



(b)          
Without limiting the Holder’s right to transfer, assign or otherwise convey the
Warrant or Warrant Shares in compliance with all applicable securities laws, the
Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant and
the Warrant Shares to be issued upon exercise hereof are being acquired solely
for the Holder’s own account and not as a nominee for any other party, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
Warrant Shares to be issued upon exercise hereof except under circumstances that
will not result in a violation of applicable federal and state securities laws.

 
 
 

--------------------------------------------------------------------------------

 
 
 

18.            Miscellaneous.

   

(a)           
Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of this Warrant
shall be construed and shall be given effect in all respects as if it had been
issued and delivered by the Company on the date hereof. This Warrant shall be
binding upon any successors or assigns of the Company. This Warrant will be
construed and enforced in accordance with and governed by the laws of the State
of New York, except for matters arising under the Act or the corporate laws of
the jurisdiction of the Company’s incorporation, without reference to principles
of conflicts of law. Each of the parties consents to the exclusive jurisdiction
of the federal and state courts sitting in the county of New York in the State
of New York in connection with any dispute arising under this Warrant and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens or venue, to the bringing of any such
proceeding in such jurisdiction. Each party hereby agrees that if the other
party to this Warrant obtains a judgment against it in such a proceeding, the
party which obtained such judgment may enforce same by summary judgment in the
courts of any country having jurisdiction over the party against whom such
judgment was obtained, and each party hereby waives any defenses available to it
under local law and agrees to the enforcement of such a judgment. Each party to
this Warrant irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address in accordance with Section 18(c).
Nothing herein shall affect the right of any party to serve process in any other
manner permitted by law.

 

(b)          
Modification and Waiver. This Warrant and any provisions hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought. Any amendment effected in
accordance with this paragraph shall be binding upon the Holder, each future
Holder of this Warrant and the Company. No waivers of, or exceptions to, any
term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

 

(c)           
Notices. Any notice, request or other document required or permitted to be given
or delivered to the Holder or future Holders hereof or the Company shall be
personally delivered or shall be sent by certified or registered mail, postage
prepaid, to the Holder or each such Holder at its address as shown on the books
of the Company or to the Company at the address set forth in the Waiver. All
notices under this Warrant shall be deemed to have been given when received.

 
A party may from time to time change the address to which notices to it are to
be delivered or mailed hereunder by notice given in accordance with the
provisions of this Section 18(c).
 

(d)          
Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 
 
 

--------------------------------------------------------------------------------

 

(e)           
No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company (a) will not
increase the par value of any Warrant Shares above the amount payable therefor
on such exercise, and (b) will take all such action as may be reasonably
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares on the exercise of this Warrant.

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.
 


PURE VANILLA EXCHANGE, INC.




By: _______________________________________
Name: 
Title:  






 
 

--------------------------------------------------------------------------------

 



NOTICE OF EXERCISE
 
 
To: PURE VANILLA EXCHANGE, INC.
 
(1) The undersigned hereby elects to exercise the attached Warrant for and to
purchase thereunder, ______ shares of Common Stock, and herewith makes payment
therefor of $_______.
 
(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
_______________________________
(Name)
 
_______________________________
(Address)
_______________________________


(3) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:



 
___________________________________
 
(Name)
   
____________________
___________________________________
(Date)
(Signature)
 
___________________________________
 
(Address)

 
Dated:
______________________________
Signature
 
 

 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated: ______________,




Holder’s Signature: ____________________________


Holder’s Address: _____________________________
 
                  _____________________________




Signature Guaranteed: ___________________________________________




NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.